NOTE: Thie order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KARL R. DETRICI-I,
Petiti0ner,
V.
DEPARTMENT OF THE NAVY,
Resp0ndent.
2011-3191
,, .
Petition for review of the Merit Systems Protection
Board in case no. SF1221100980-W-1.
ON MOTION
ORDER
Kar1 R. Detrich moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

DETRICH V. NAVY
2
FOR THE CoURT
JUL 2 7 2911 /S/ san H0rba1y
Date J an Horba1y
cc: Karl R. Detrich
C1erk
Jeanne E. DaVidson, Esq. FH_ED
U.S. COURT OF AP PEALS FOR
s2 1 THE FEDERAL CIRCU|T
JUL 27 2011
JAN HDRBALY
CLEHi
lo